 

 

 

 

 

—
.

 

 

USDSSDNY

DOCUMENT a
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED.
SOUTHERN DISTRICT OF NEW YORK DOC #: “
JOSE HEBERTO ALVAREZ DENIS, DATE FILED: 4

 

 

 

 

Plaintiff, 19-cv-8773
15-cr-632-1 (JGK)
- against -
MEMORANDUM OPINION AND
UNITED STATES OF AMERICA, ORDER
Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff’s application to appoint counsel is denied
without prejudice for failure to make the required showing. The
Court of Appeals for the Second Circuit has articulated factors
that should guide the Court’s discretion to appoint counsel to
represent an indigent civil litigant under 28 U.S.c. § 1915.

See Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986);

 

Jackson v. Moscicki, No. 99 Civ. 2427 (JGK), 2000 WL 511642, at

 

*4 (S.D.N.¥. Apr. 27, 2000) (noting that such standards are “aiso
useful standards to be applied in determining whether the
interests of justice require the appointment of counsel for a
petitioner in a habeas corpus proceeding”}. For the Court to
order the appointment of counsel, the plaintiff must, as a
threshold matter, demonstrate that the plaintiff’s claim has
substance or a likelihood of success on the merits. See Hodge,
802 F.2d at 60-61. Only then can the Court consider the other

factors appropriate to determination of whether counsel should

 

 

 
be appointed: “plaintiff’s ability to obtain representation
independently, and [his] ability to handle the case without
assistance in the light of the required factual investigation,
the complexity of the legal issues, and the need for expertly
conducted cross-examination to test veracity.” Cooper v. A.

Sargenti Co., Inc., 8/77 F.2d 170, 172 (2d Cir. 1989). The

 

plaintiff has not made such a showing at this time and the Court

cannot determine at this point that the claim has merit.

SO ORDERED.

  

Dated: New York, New York < fe
September 30, 2019 ye} Khel }
John G. Koeltl
United States District Judge

 
